 1   ELLEN F. ROSENBLUM
     Attorney General
 2   J. NICOLE DEFEVER #030929
     Senior Assistant Attorney General
 3   Department of Justice
     100 SW Market Street
 4   Portland, OR 97201
     Telephone: (971) 673-1880
 5   Fax: (971) 673-5000
     Email: Nicole.DeFever@doj.state.or.us
 6
     Counsel for Proposed Amicus Curiae Oregon
 7

 8

 9
                               IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13    THE UNITED STATES OF AMERICA,

14                        Plaintiff,
                     v.                                    2:19-cv-02142-WBS-EFB
15
      THE STATE OF CALIFORNIA; GAVIN
16    C. NEWSOM, in his official capacity as               ORDER GRANTING UNOPPOSED
      Governor of the State of California; THE
      CALIFORNIA AIR RESOURCES                             MOTION FOR LEAVE TO FILE BRIEF
17                                                         OF AMICI CURIAE THE STATES OF
      BOARD; MARY D. NICHOLS, in her
18    official capacity as Chair of the California B.      OREGON, CONNECTICUT, DELAWARE,
      Air Resources Board and as Vice Chair and            ILLINOIS, MAINE, MARYLAND,
19    a board member of the Western Climate                MICHIGAN, MINNESOTA, NEW
      Initiative, Inc.; WESTERN CLIMATE                    JERSEY, NEW YORK, RHODE ISLAND,
20    INITIATIVE, INC.; JARED                              VERMONT, WASHINGTON, AND THE
      BLUMENFELD, in his official capacity as              COMMONWEALTH OF
21    Secretary for Environmental Protection and           MASSACHUSETTS IN SUPPORT OF
      as a board member of the Western Climate             STATE GOVERNMENTS’ CROSS-
22    Initiative, Inc.; KIP LIPPER, in his official        MOTION FOR SUMMARY JUDGMENT
      capacity as a board member of the Western            AND OPPOSITION TO PLAINTIFF’S
23    Climate Initiative, Inc., and RICHARD                MOTION FOR SUMMARY JUDGMENT
      BLOOM, in his official capacity as a board
24    member of the Western Climate Initiative,
      Inc.,
25                       Defendants.
26                                                 Department of Justice
                                           Error! Unknown document property
                                                          name.
27   Page 1 -PROPOSED ORDER FOR           LEAVE     TO FILE
                                           Error! Unknown         BRIEF
                                                            document        OF
                                                                       property   AMICI CURIAE
                                            name., Error! Unknown document
28                                           property name. Error! Unknown
                                                document property name.
                                           Error! Unknown document property
                                              name. / Fax: Error! Unknown
                                                document property name.
 1          Before this Court is the Unopposed motion by the States of Oregon, Connecticut,
 2   Washington, Illinois, Michigan, Minnesota, Delaware, New Jersey, Maine, Maryland, New
 3   York, Vermont, Rhode Island, and the Commonwealth of Massachusetts (collectively “Proposed
 4   Amici”) to file an amici curiae brief in opposition to Plaintiff’s Motion for Summary Judgment.
 5   The Proposed Amici’s Motion is GRANTED, and the Proposed Amici’s amici curiae brief that
 6   is attached to its Motion is hereby filed.
 7   Dated: February 19, 2020
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26                                                  Department of Justice
                                            Error! Unknown document property
                                                           name.
27   Page 2 -PROPOSED ORDER FOR            LEAVE     TO FILE
                                            Error! Unknown         BRIEF
                                                             document        OF
                                                                        property   AMICI CURIAE
                                             name., Error! Unknown document
28                                            property name. Error! Unknown
                                                 document property name.
                                            Error! Unknown document property
                                               name. / Fax: Error! Unknown
                                                 document property name.
